TEAGUE, Judge,
concurring and dissenting.
Simply because the requirement that a motion to dismiss an appeal must be sworn serves no useful purpose in law, other than possibly identification, and today’s decision is an improvement over what has previously been the law, I concur in the holding of the majority that if a motion to dismiss the appeal is signed by both the appellant and his attorney, even though the motion is unsworn, that will be sufficient to sustain a cause being dismissed from the docket of the appellate court where the appeal is pending. However, because I believe that the majority does not go far enough in its holding, I must respectfully dissent to such omission.
Beyond the showing of identification, the mere appearance of an appellant before a notary public regarding a motion to dismiss the appeal has absolutely no legal meaning. It cannot be argued that such an appearance serves to assure any appellate court that the appellant “gave some consideration to his decision,” because such appearance before a notary public most certainly does not accomplish that purpose. Thus, the majority’s implicit holding that the motion to dismiss the appeal signed by the appellant and his attorney need not be sworn is proper. However, where an appellant is represented by counsel, I do not believe it is asking too much to involve counsel, beyond mere signature, in the very important decision making process concerning the dismissal of an appeal, which may entail many collateral consequences.
Involving counsel in the process, beyond mere signature on the motion to dismiss, may prevent an appellant from dismissing a meritorious appeal where he is under the misapprehension that such dismissal will enable him to then pursue a post-conviction writ of habeas corpus in order to gain relief *296more rapidly, only to later discover that the meritorious claim in the appeal is not available for review by collateral attack. In Fay v. Noia, 372 U.S. 391, 83 S.Ct. 822, 9 L.Ed.2d 837 (1963), the Supreme Court stated the following: “If a habeas applicant, after consultation with competent counsel or otherwise, understandingly and knowingly forewent the privilege of seeking to vindicate his federal claims in the state courts ... then it is open to the federal court on habeas to deny him all relief... ” 372 U.S., at 439, 83 S.Ct. 822, at 849, 9 L.Ed.2d 837. I believe that the “deliberate by-pass rule”, where it has been implicated because the defendant previously dismissed his appeal, has snared many an unknowing defendant who believed that by dismissing the appeal he was not deliberately by-passing some rule of law, but just the opposite: he believed it would speed up the process. It is therefore imperative that where the appellant is represented by counsel, this Court mandate that before an appeal will be dismissed, it must affirmatively be shown, beyond mere signature, that counsel was implicated in the most important and significant decision making process of filing the motion to dismiss the appeal. To the majority’s failure to issue that mandate, I must dissent.
Unquestionably, the right of appeal is personal. However, where the appellant is represented by counsel, and the appellant desires to dismiss the appeal, it is counsel’s duty to advise the appellant of the consequences and ramifications of the motion to dismiss the appeal. Before the appeal should be dismissed, there should not only be a motion to dismiss the appeal, personally signed by the appellant and approved by counsel, but accompanying the motion should be a written statement from counsel. The written statement of counsel should affirmatively reflect that counsel has explained to the appellant the consequences and ramifications of dismissing the appeal, and also should include his advice and recommendation. Also accompanying the motion to dismiss should be a written statement from the appellant acknowledging receipt of counsel’s information, advice, and recommendation, and a further statement that he desires that the appeal be dismissed.*
This cause is limited to the situation whereby the appellant is represented by counsel. It is therefore understandable why the majority does not address the subject of the appellant who desires to dismiss his appeal but is not represented by counsel. However, because the majority fails to mandate a procedure, where the appellant is represented by counsel, that would increase the probability that the appellant, in signing and filing a motion to dismiss, knowingly and intentionally requested that the appeal be dismissed, I respectfully dissent. However, I concur in the majority’s holding that the mere requirement that the motion be sworn serves no useful purpose in law.

 Of course, a hearing on the motion to dismiss the appeal could occur in open court before the convicting court. The above, however, is prefaced upon the matter being handled by mail.